Title: To George Washington from Colonel Daniel Brodhead, 6 May 1779
From: Brodhead, Daniel
To: Washington, George



Dear General
Fort Pitt May 6th 1779

I had just closed my Letter of the 3rd instant when I was honoured with your Instructions of the 21st last Month.
Every necessary preparation for evacuating Fort Laurens was already made in obedience to your former Instructions, and how to support it I know not. I can take no Salt Provisions from here without robbing the artificers & the few Troops on the Frontier of eleven Barrels of pork just now arrived under Escort of the Boat Builders I mentioned in my last, nor have I a single pound of fresh meat to issue to them, untill some lean Cattle arrive which are sent for a considerable distance into the Country. The throwing in of supplies to Fort Laurens is always attended with great expence and a large escort is required to guard the Provisions which are necessary to subsist a Garrison at so great a distance in the Enemies Country without the benefit of water carriage and in the mean time the Frontier must be uncovered and the Country men called out from their Farms. Should live Cattle be drove to that post, the Enemy may either drive them off for their future Consumption or destroy them when they please to do it and Consequently the Garrison must suffer. Besides it is an easy matter for the Enemy to come against it with a Couple of pieces of artillery and a number of their Black & white Savages by way of Kayahaga and make themselves Masters of it before the seige could be raised.
I am very well assured that most of the hostilities are committed on this Frontier by the Mingoes & Muncey’s who are numerous & live on the main branch of the Alleghany. and the western Indians except the Shawnese are generally quiet. Both these could soon be chastised from this place. Had I one thousand good Men with permission & resources I should be happy to give those up the River a sudden blow and drive them to a greater distance & immediately proceed by Water to the Shawnese Towns on Scioto about eighty Miles from Detroit in a fine level Country abounding with Herbage and of easy portage & after chastising the Shawnese proceed to Detroit in the proper season. and was another Body in the mean time to make themselves Masters of the carrying places between the Lakes Erie & ontario so as to prevent supplies being thrown into Niagara It is my Humble Opinion we should soon be Masters of Lake Erie & all the Garrisons thereabouts. But your Excellency is far the best Judge of these matters and it is and ever shall be my chief study to execute your plans.
Nine white pine Canoes have been taken up by the Scouts within the last fortnight, some of them are large enough to carry thirty Men each, but the Enemy have rendered them unfit for Service. These canoes are supposed to come from the Mingoe Towns on alleghany River.
The wyondats are respected by the western Indian Nations as much as the six Nations are by the Northern, because they withstood the attacks of the five Nations in their most warlike times & I believe they have caused most of the western Nations to remain quiet.
The Troops here are fairly worn out with constant scouting on the frontier but with their best efforts they cannot prevent the Enemy from driving off the Inhabitants.
The Shoes sent up by the Cloathier Genl are worn out by a scout in the course of a week and Deerskins are held exceeding high I sincerely wish a deputy cloathier was appointed for this Department.
I beg your Excellencies leave to make one more observation, from experience I believe it to be much easier to protect the Inhabitants by carrying the war into the Indian Country with one thousand Men than with three times that Number stationed at different Forts or even ranging on the frontiers.
I sincerely wish that my remarks which proceed from a hearty desire to afford you every Assistance in my power may not offend, if they should, a single word will be a sufficient rebuke. With every mark of the greatest regard & esteem I have the Honor to be your Excellencies most obedt & Humble Servt
Daniel Brodhead
